Citation Nr: 0600447	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-01 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a closed head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In August 2004, the veteran was afforded a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is associated with the claims file.

During the hearing, the veteran submitted additional evidence 
with a waiver of initial RO consideration.  (See August 2004 
Transcript, page 2)  The Board accepts the additional 
evidence for inclusion into the record on appeal.  See 
38 C.F.R. § 20.800 (2005).  


FINDINGS OF FACT

1.  In a March 1999 rating decision, the RO last denied the 
veteran's claim for service connection for residuals of a 
closed head injury; although the RO notified him of the 
denial later in March 1999, the veteran did not initiate an 
appeal. 

2.  Evidence received since the March 1999 decision is not so 
significant that it must be considered in order to decide the 
merits of the claim seeking service connection for the 
residuals of a closed head injury.






CONCLUSIONS OF LAW

1.  The March 1999 rating decision, which denied the 
application of service connection for a closed head injury, 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
3.104, 20.302, 20.1103 (2005).

2.  The additional evidence received since the March 1999 
rating decision is not new and material.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  

Guidelines for the implementation of VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); and are now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  

In this regard, the Board notes that VCAA specifically states 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  VA 
has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
VCAA and do not provide any rights other than those provided 
by VCAA.  

In this case, the RO has associated records of the veteran's 
VA and private medical treatment.  In addition, in the 
January 2002 SOC, VA discussed the pertinent evidence, and 
the laws and regulations related to the claim, and 
essentially notified the veteran and his representative of 
the evidence needed by him to prevail on the petitions to 
reopen and offered to assist him in obtaining any relevant 
evidence.  

By way of the June 2004 RO letter that specifically discussed 
VCAA in relation to this case, VA gave notice of what 
evidence the veteran needed to submit to reopen his claims 
and what evidence VA would try to obtain and there is no 
pertinent evidence that remains outstanding with respect to 
these applications.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Further, the veteran was given an opportunity to 
testify at a hearing before the Board in August 2004.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully reopen his claim and there is no reason to 
remand the case to the RO for VCAA consideration.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that 38 C.F.R. § 3.156 as amended revised the 
standard for finding new and material evidence.  This change 
in the law is not applicable in this case because the 
veteran's claim was filed before August 29, 2001, the 
effective date of the amendment; specifically, his petition 
to reopen a claim of service connection for residuals of a 
closed head injury, was received at the RO in July 2000.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).

II.  New and Material Evidence

The record shows that an RO rating decision, dated March 
1999, denied the veteran's claim of entitlement to service 
connection for post concussion syndrome, chronic fatigue, 
depression, and pain.  Although the veteran was informed of 
this determination and of his appellate rights later that 
month, he did not initiate an appeal on this issue.  The 
rating decision therefore became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 
20.202, 20.302, 20.1103.  

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §  
3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Smith v. West, 12 Vet. App. 312, 314 (1999).

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."   Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
veteran filed his claim to reopen prior to that date.  The 
regulation specifies that those amendments do not apply to 
claims, such as the claim here, that were pending before that 
date.  In order to satisfy the applicable requirement, the 
evidence "must be both new and material."  Smith v. West, 
12 Vet. App. at 314.  "New evidence" is evidence "not 
previously submitted to agency decision makers ... [that] is 
neither cumulative nor redundant."  38 C.F.R. § 3.156(a) 
(2001); see Smith, supra (if evidence was not in the record 
at time of final disallowance of claim and is not cumulative 
of other evidence in the record, it is new); see also Elkins 
v. West, 12 Vet. App. 209, 216 (1999) (en banc).  New 
evidence will be considered material only if it "bears 
directly and substantially upon the specific matter under 
consideration" and "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998) (materiality requirement of 
38 C.F.R. § 3.156(a) (2001) is not focused on outcome 
determination but upon importance of complete record for 
evaluation of appellant's claim).

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The evidence associated with the claims file since the RO 
issued its last final decision in March 1999 includes VA and 
non-VA medical records, Social Security Administration (SSA) 
records, as well as written statements provided by the 
veteran and his representative and testimony provided by the 
veteran in August 2004.  Private medical opinions provided by 
S.E. Newman in December 1999; M.D., Keith J. Khahl, D.C., in 
January 2000; and Richard Feldstein, M.D., in January 2000 
cumulatively show that the veteran is currently diagnosed 
with a traumatic brain injury that has been attributed to a 
jeep accident during service.  

The RO denied the claim in March 1999 essentially because 
there was no competent evidence of record documenting that 
the veteran experienced a traumatic brain injury during 
service.

The Board finds that the evidence received since the March 
1999 RO decision does not bear directly and substantially 
upon the specific matters under consideration, i.e., whether 
the veteran's current traumatic brain injury developed as a 
result of service, and is of such significance that it must 
be considered together with all other evidence to fairly 
decide the merits of the claim.  There is no documented 
evidence in the service medical records that shows that any 
head injury occurred, nor did the veteran seek treatment for 
any such condition while in service.  While the private 
medical records submitted since the March 1999 RO decision 
indicate that the veteran's current disability is a result of 
an injury that occurred during the veteran's service, this 
evidence is not based on a documented injury in service.  The 
Board finds that such reports have limited probative value as 
they are merely a recitation of the veteran's self-reported 
and unsubstantiated history.  See LeShore v. Brown,   8 Vet. 
App. 406, 409 (1995) (a bare transcription of lay history is 
not transformed into medical evidence simply because it was 
transcribed by a medical professional); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (a medical opinion based on an 
inaccurate factual premise has no probative value.)  
Therefore, this evidence is not material to the veteran's 
claim to reopen.  

The SSA records are not material because they do not document 
that the veteran experienced a traumatic head injury during 
service.

The statements provided by the veteran and his representative 
are cumulative of the statements that were considered by the 
RO in March 1999.  While the lay statements provided by his 
friends and neighbors may be new, they are not material 
because none of them knew the veteran during service, or 
witnessed the alleged jeep accident.  Therefore, these lay 
statements are not material to the issue of whether the 
veteran sustained a head injury during service.

There is no material evidence that shows that the veteran had 
a head injury during service, specifically a jeep accident.

Accordingly, the Board concludes that the veteran has not 
submitted evidence that is new and material, and that the 
claim for service connection for residuals of a closed head 
injury must be denied.


ORDER

The Board having determined that new and material evidence 
has not been received, reopening of the claim seeking service 
connection for a closed head injury is denied.


____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


